                 Case 2:19-cv-01971-JCC Document 25 Filed 09/23/20 Page 1 of 4




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ROBERT SINCLAIR, et al.,                                  CASE NO. C19-1971-JCC
10                              Plaintiffs,                    ORDER
11          v.

12   HOME DEPOT, U.S.A., INC.,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s Motion to Compel, Motion for a
16   Continuance, and Motion for Sanctions (Dkt. No. 19.) Having considered the parties’ briefing
17   and the relevant record, the Court hereby GRANTS the motion, in part, and DENIES the motion,
18   in part, for the reasons explained herein.
19   I.     BACKGROUND
20          Plaintiffs brought suit in King County Superior Court in November 2019 following
21   Plaintiff Robert Sinclair’s February 2019 slip and fall at a Home Depot in Shoreline, Washington
22   while Mr. Sinclair was working for a separate employer. (Dkt. No 1-1.) Defendant removed the
23   case in December 2019. (Dkt. No. 1). This Court set a February 8, 2021 trial date, with a
24   discovery cutoff 120 days prior to trial. (Dkt. Nos. 9.) Defendant issued its first set of
25   interrogatories and requests for production on March 6, 2020. (Dkt. No. 20 at 8–27.) In late July,
26   Plaintiffs produced some medical records, an invalid authorization for release of Plaintiff Robert


     ORDER
     C19-1971-JCC
     PAGE - 1
               Case 2:19-cv-01971-JCC Document 25 Filed 09/23/20 Page 2 of 4




 1   Sinclair’s employment records, and unsigned responses to Defendant’s interrogatories. (Dkt. No.

 2   20 at 43–63.) Defendant’s counsel requested, over e-mail, that Plaintiffs supplement their

 3   responses, which Plaintiffs have yet to do. (Dkt. No. 20 at 65–68.) Defendant’s counsel

 4   attempted to schedule a time to meet and confer with Plaintiffs’ counsel regarding the matter,

 5   without success. (Dkt. No. 20 at 68–78.)

 6          In light of looming discovery cutoff and trial dates, Defendant moves the Court to reset

 7   the discovery cutoff and continue the trial. (Dkt. No. 19.) Defendant also moves the Court to

 8   compel Plaintiffs to supplement their responses to Defendant’s first set of interrogatories and
 9   requests for production. (Id.) Finally, Defendant seeks reasonable expenses in bringing this
10   motion. (Id.)
11   II.    DISCUSSION

12          Discovery motions are strongly disfavored. However, if the parties are unable to resolve

13   their discovery issues, the requesting party may move for an order to compel. Fed. R. Civ. P.

14   37(a)(1), 45(d)(2)(B)(i). The Court has broad discretion to decide whether and how to respond to

15   such a motion. Phillips ex rel. Estates of Byrd v. General Motors Corp., 307 F.3d 1206, 1211

16   (9th Cir. 2002).

17          A.       Motion to Compel

18          The Court has reviewed Defendant’s first interrogatories and requests for production,

19   along with Plaintiffs’ responses. (Dkt. No. 20 at 43–63.) The Court FINDS Plaintiffs’ responses

20   to the following interrogatories not sufficient to be deemed responsive: 6, 7, 9, 10, 11, 12, 13, 16,

21   17, 19. The Court also finds Plaintiffs’ responses to the following requests for production

22   insufficient: 4, 14, 16. Accordingly, Plaintiffs are ORDERED to fully and adequately supplement

23   their responses to the above-referenced interrogatories and requests for production within

24   fourteen (14) days of this order. Failure to do so may result in the imposition of sanctions under

25   Rule 37, including dismissal of the matter.

26   //


     ORDER
     C19-1971-JCC
     PAGE - 2
                Case 2:19-cv-01971-JCC Document 25 Filed 09/23/20 Page 3 of 4




 1          B.       Motion to Continue

 2          By failing to fully and timely respond to Defendant’s interrogatories and requests for

 3   production, Plaintiff leaves the Court little choice but to grant Defendant’s motion to continue.

 4   Accordingly, case management dates are RESET, as follows:

 5               •   Discovery cutoff:     December 18, 2020

 6               •   Dispositive motion filing deadline: January 15, 2021

 7   The trial date and deadlines for pretrial motions are hereby STRICKEN. The United States

 8   Courthouse in Seattle remains closed in light of the novel coronavirus pandemic, with a
 9   substantial trial backlog once it reopens. See W.D. Wash. Gen. Orders Nos. 02-20, 11-20, 13-20.
10   Given these circumstances, the Court will not currently set the trial date and the deadline for
11   pretrial motions. Instead, within twenty-one (21) days of the Court’s resolution of any dispositive
12   motion(s) in this matter, or of the reopening of the Seattle Courthouse, whichever is later, the
13   parties are ORDERED to meet and confer and to provide the Court with a Joint Status Report. 1
14          C.       Expenses

15          While Federal Rule of Civil Procedure 37 generally requires the Court to order the

16   payment of a party’s reasonable expenses in bringing a motion to compel, exceptions do apply.

17   See Fed R. Civ. P. 37(a)(5)(A). Here, the parties’ discovery dispute arose at the height of the

18   COVID-19 pandemic. On this basis, the Court FINDS an award of expenses under these

19   circumstances would be unjust. See Fed R. Civ. P. 37(a)(5)(A)(iii). However, the Court is

20   unlikely to find that the COVID-19 pandemic will serve as a continued basis to deny an award of

21   expenses, should further discovery disputes arise.

22   //

23
            1
24             This meet-and-confer must be a face-to-face meeting or a telephonic conference. The
     Report must contain the following information: An updated estimate of the number of days
25   needed for trial and the date by which the parties expect the case will be ready for trial. If the
     parties are unable to agree on any part of the Report, they may answer in separate paragraphs; no
26   separate reports are to be filed.

     ORDER
     C19-1971-JCC
     PAGE - 3
              Case 2:19-cv-01971-JCC Document 25 Filed 09/23/20 Page 4 of 4




 1   III.   CONCLUSION

 2          For the foregoing reasons, the Court GRANTS Defendant’s motion (Dkt. No. 19), in part,

 3   and DENIES Defendant’s motion, in part.

 4

 5

 6          DATED this 23rd day of September 2020.




                                                       A
 7

 8
 9
                                                       John C. Coughenour
10                                                     UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1971-JCC
     PAGE - 4
